RAKER, District Judge
(after stating the facts). It is apparent, from the foregoing' statement, that the held for invention, in view of the prior state of the art, was reduced to narrow limits before the present patent was applied for. This the applicant, concedes. He says:
"1 am aware that corn 1ms heretofore been hulled and granulated and steamed, and therefore claim neither of these processes; nor do I claim, broadly, a process consisting of the hulling and granulating and subsequent steaming oí corn.”
The additional step disclosed in the patent consists in passing the granules of com, when hulled, granulated, and steamed, without cooking, through warm rolls, for the purpose of rolling or pressing the granules into flakes, and drying and hardening the same. The use of rolls for accomplishing this purpose was a matter of- common knowledge at the time the patent was applied for. It: was also si matter of common knowledge that the friction occasioned by passing grain or granules of corn between rolls so adjusted as to crush or flatten the same would produce heat., depending for its intensity on the closeness of the contact of the rolls to each other. If all that the patent covers consists simply in hulling', granulating, and steaming granules of corn, and then passing the same between rolls so adjusted as to press the granules into dry. bard flakes, it would, as shown by the ruling of the patent office, be anticipated by prior patents, and void for want of patentable invention.
Acquiescing in these views of the patent office, the applicant undertook and was permitted to escape ultimate defeat by so changing his specification as to provide for steaming without cooking the granules of corn, to effect a softening and toughening of the same, before passing them between warm rolls. It is difficult to perceive how this change in the description of the process, nothing more being disclosed, rendered the alleged invention patentable, when, without. this change, it had been held not to be patentable. No new mechanical result in the product was claimed by reason of this change; nor is it: suggested, or inferable from any tiling found in the specification and claims, that any chemical change in the product was produced by passing the wet granules, which had been steamed, *974without cooking, between warm rolls. Feeling the force of these views, the learned counsel for the complainant maintains that:
“The moist heat, friction, a-nd pressure of the process are such that the flakes which are produced consist in part of soluble starch and dextrine.”
He insists, further, that the controlling feature of the new product consists, in the presence of dextrine, and that flakes containing dextrine result from the use of the process specified in the patent.' The claim of counsel for complainant that the word “hard,” as applied to the flakes, ex vi termini imports the presence of dextrine, seems to me unfounded. The use of this word would appear to point to the mechanical effect produced by passing wet granules of corn between warm rolls, so adjusted as to press and dry them, without producing any chemical change therein. The steaming of the granules of corn, without cooking, would not produce dextrine; nor would warm rolls produce such result, unless a high degree of heat was produced in the rolls between which the granules passed. Dextrine can be produced by subjecting starch to a heat of between 170° to 200° Centigrade. Am. Enc. Diet. tit. “Dextrine.” It thus becomes apparent that a cooking temperature is required to convert the starch in the granules of corn into dextrine. This is conceded by complainant’s expert, who claims that, while a cooking temperature is essential to produce dextrine, it is covered by the patent. It is evident that the granules of corn must be subjected to a cooking temperature long enough to convert a portion of their starch corpuscles into dextrine. This cannot be effected by steaming, without cooking, the sole purpose of which is alleged to be merely to soften and toughen the granules. The cooking heat must, therefore, be found in the warm rolls. It is nowhere stated or indicated that the invention consisted in or depended upon crowding the rolls together sufficiently to develop a cooking temperature.
It is not sufficient that complainant, in common with other manufacturers, may have found that it was desirable, in the use of roller mills, to adjust the rolls to close contact, and run them at high speed. That is what these adjustments were placed in these mills for, from the time such mills were placed upon the market. If these adjustments had been set out in the specification, the claims could not have been construed as resting upon them, unless they in terms limited the invention to such adjustments or temperature. If such an element had been unmistakably embraced in the specification and claims as defining the invention, it would be doubtful whether it could be sustained for making the ordinary adjustments of a roller mill which used only those adjustments which were commonly found in such mills as were sold upon the market for the purpose of varying, at the will of the operator, the closeness of contact and the speed of the rolls. It would seem that, when mills provided with such adjustments were sold in the market, the purchaser would be entitled to use such adjustments to the extent of their capacity, and that the office of the mill could not be appropriated, under the guise of being part of a process patent, by a person who had not invented *975the machinery or its adjustments, and who only used it for crush ing or pressing cereals, the purpose for which it was made and sold.
If it was already known to those skilled in the art that increased pressure would produce the desired result, so that the public did not need to he told either what pressure to apply, or that unusual pressure was to be applied, in order to secure the desired degree of hardness in the flakes, there would have been no room for invention, and nothing to sustain a patent, in making the requisite adjustments for this purpose. If, on the other hand, it did require invention to discover that a particular adjustment, or a particular temperature in the rolls, would produce a new and useful product, different from any theretofore obtained by the use of rolls upon crushed cereals, it would be essential to the validity of a patent resting on such a discovery to show clearly and unmistakably that the invention consisted in and depended upon such adjustment or temperature. giving some intelligent: guide as to what degree of closeness, or of speed, or of temperature, of the rolls was required, or, at least, what degree of cooking was essential to the invention. The words "pressing a.nd drying” convey no indication that the rolls are to be set closer than they are set when ordinarily in use for crushing corn. On the contrary, they convey the idea that they are to he set further apart, so as to press and dry, and not crush, the granules. The term “warm-rolling” conveys no information or suggestion that the rolls are to he raised to a degree of heat sufficient to convert starch into dextrine. This term conveys no definite idea as to the degree of heat to which the rolls must he raised in producing the dry, hard flakes of the patent. The term “warm-rolling” does not naturally suggest to the mind such a degree of heal: as is necessary to convert, starch into dextrine.
The process does not seem to me to present anything novel in any of its steps, or materially different from what was familiar in the methods of the treatment of grain in common use. And the product of the process is., not shown by the specification and claims to constitute any new or useful product, nor can the flake, containing dextrine as its most important and distinguishing feature, be produced without subjecting the wet granules of corn to a cooking tern- , perature, which is not disclosed in the patent. I do not think the complainant is entitled to maintain its patent for a product of corn in the form of a flake, which consists, in part, of soluble starch and dextrine. The applicant, at and for some time after the granting of the patent, warmed his rolls artificially, and only dispensed witli such artificial heat after discovering that the friction of the rolls produced sufficient heat to secure the desired degree of dryness and hardness in the flake.
I am not satisfied that the defendants infringe the complainant’s process, even if its patent were held valid. The defendants sprinkle their granules of corn with water at the temperature of from 80° to 120° Fahrenheit, and carry them through a system of conveyors to a bin, from which, in about three hours, they are elevated and passed between rolls having only such heat as is produced by the *976friction of the rolls. In view of all the evidence in the case, I am of opinion that tire complainant has failed to maintain its bill, and that the same must he dismissed, for want of equity, at its costs.